DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 08/29/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-5, 7 and 9-26 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a telecommunications box comprising an adapter panel removably coupled with the first housing portion, the adapter panel being configured to receive at least one fiber optic adapter that couples a fiber of a distribution cable with a fiber of an output cable; an inner cover pivotally coupled to the first housing portion and configured to be selectively coupled with the adapter panel wherein the inner cover and adapter panel are configured to separate the interior of the box into a first interior portion and a second interior portion wherein the inner cover and the adapter panel are configured to permit access to the first interior portion of the box and to block access to the second interior portion of the box when the inner cover and the adapter panel are fixedly coupled to one another and the adapter panel is fixedly coupled to the first housing portion wherein the adapter panel is configured to be pivotal with the inner cover relative to the first housing portion to a raised configuration that provides a technician with improved access to a side of the adapter panel facing the first interior portion when the inner cover is coupled with the adapter panel and the adapter panel is uncoupled from the first housing and wherein the inner cover is configured to be movable away from the adapter panel when the inner cover is uncoupled from the adapter panel and the adapter panel is coupled with the first housing portion in a stowed configuration, in combination with other recited limitations in the claim.  
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 2. Specifically, the prior art fails to disclose a telecommunications box comprising an adapter panel removably coupled with the first housing portion; an inner cover pivotally coupled to the first housing portion and configured to be selectively coupled with the adapter panel wherein the inner cover and the adapter panel are configured to permit access to the adapter panel when the inner cover and the adapter panel are fixedly coupled to one another and the adapter panel is fixedly coupled to the first housing portion, wherein the inner cover is configured to be movable away from the adapter panel, when the inner cover is uncoupled from the adapter panel and the adapter panel is coupled with the first housing portion in a stowed configuration; wherein the inner cover and adapter panel are configured to separate the interior of the box into a first interior portion and a second interior portion; and wherein the adapter panel is configured to be pivotal with the inner cover relative to the first housing portion to a raised configuration that provides a technician with improved access to a side of the adapter panel facing the first interior portion when the inner cover is coupled with the adapter panel and the adapter panel is uncoupled from the first housing, in combination with other recited limitations in the claim.  
Claims 2-5, 7 and 9-15 depend from claim 2. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 16. Specifically, the prior art fails to disclose a telecommunications box comprising an adapter panel removably coupled with the first housing portion; an inner cover pivotally coupled to the first housing portion and configured to be selectively coupled with the adapter panel, wherein the inner cover and the adapter panel are configured to permit access to the adapter panel when the inner cover and the adapter panel are fixedly coupled to one another and the adapter panel is fixedly coupled to the first housing portion, wherein the inner cover is configured to be movable away from the adapter panel when the inner cover is uncoupled from the adapter panel and the adapter panel is coupled with the first housing portion in a stowed configuration; wherein the adapter panel is configured to receive at least one fiber optic adapter that couples a fiber of a distribution cable with a fiber of an output cable; and wherein the adapter holder is configured such that the fiber of the distribution cable and the fiber of the output cable are permitted to remain connected with the adapter holder when the adapter holder is moved between the raised configuration and the stowed configuration, in combination with other recited limitations in the claim.  
Claims 17-26 depend from claim 16. 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-5, 7 and 9-26 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883